On Rehearing.
In paragraph No. 1 of their motion for rehearing, plaintiffs in error alleged that we erred in adopting the finding of the trial court, to the effect that defendants (plaintiffs in error) were mostly ignorant negroes and easily persuaded to execute fictitious claims, etc., the contention being that there was no evidence to justify the finding. We adopted this finding of the trial court, as its correctness was not challenged by plaintiffs in error, the question being raised for the first time in their motion for rehearing.
In paragraph No. 23 of their motion for rehearing, plaintiffs in error complain of our action in affirming the judgment of the trial court, wherein defendants were enjoined in the respects mentioned.' This question is also raised for the first time in the .motion for rehearing.
After duly considering all grounds for rehearing, set up by plaintiffs in error, the motion is overruled.
Overruled.